So far as discussed in the original opinion, the questions presented for review are deemed to have *Page 478 
been properly decided. In the motion for rehearing the additional point is made that there should have been no charge on the law of principals. From the State's standpoint, the evidence is definite to the effect that both the appellant and Vaughn were joint actors in the commission of the offense. Upon this testimony the law of principals was raised. The complaint is not of the manner in which it was submitted but of the fact that it was submitted.
The motion for rehearing is overruled.
Overruled.